DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/304,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are so similar that they cover the same subject matter. Claim 7 of the copending application has the limitation of the projection element being on the confinement wall, and the remaining limitations are similar to those in claim 1. The copending application comprises additional limitations over the limitations of claims 1 & 3 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, applicant states the confinement wall is able to move in rotation. It is unclear as to whether this limitation means the confinement wall rotates, or the confinement wall 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, & 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies (US20170313287A1).
Regarding claims 1 & 13, Davies teaches a cleaning system for an optical sensor for a motor vehicle (abstract) comprising: at least one element (Fig.3 ref 6) for projection of fluid; and a confinement wall (Fig.3 ref 2), since the claim only recites a confinement wall and any wall provides confinement of some amount, even a miniscule amount, the swivel arm of Davies reads on a confinement wall. The confinement wall being able to move between a retracted position (Fig.3 dashed portion of Fig.), in which the confinement wall is positioned outside the field of view of the optical sensor (Fig.3 ref 11), and a cleaning position, in which the confinement wall 
Regarding claim 2, Davies teaches the system of claim 1, wherein the confinement wall has a substantially spherical cap form (see Fig.3 ref 2 being hemispherical thereby reading on substantially spherical) and includes a concave part oriented towards the optical sensor when the confinement wall is in a cleaning position (see Fig.3).
Regarding claim 4, Davies teaches the system of claim 1, wherein the confinement wall comprises an internal supply duct (see Fig.3 ref 10 showing inlet of cleaning fluid and ref 6 showing exit of cleaning liquid, thereby there exists a internal supply duct through which fluid passes into, and through, the confinement wall) connected in a fluid manner to the projection element.
Regarding claim 5, Davies teaches the system of claim 1, wherein the confinement wall is able to rotate (see Fig.3 ref 9).
Regarding claim 12, Davies teaches the system of claim 1, wherein the cleaning fluid is air [0029-0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Davies (US20170313287A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Davies (US20170313287A1) in further view of Jonas (US20130048036A1).
 Regarding claim 3, Davies teaches the system of claim 1, wherein the cleaning fluid is a liquid [0030] and the system comprises: a pump [0069] to pump liquid towards the projection element and a cleaning fluid source [0069] which communicates with the projection element. It is understood that a cleaning fluid source reads on a reservoir as provides a source/storage of fluid which is pulled through the pump and delivered to the nozzle. Alternatively, Davies discloses that such pumps and sources are conventional in the art, and thus it is obvious they are present. However, assuming arguendo that a fluid source does not read on a reservoir the following alternative rejection is provided. Sensor cleaning systems for vehicles utilizing reservoirs are well known in the art, as evidenced by Jonas.
Jonas discloses a cleaning system for a sensors onboard a vehicle (abstract), wherein fluid is utilized to move an arm from a stowed position and a cleaning position (abstract) via flow of fluid from a reservoir (see Figs.1A-11 refs 146 & 178 also claims 8-9). Thus, reservoirs are a well-known type of fluid source. Jonas and Davies are analogous in the art of vehicle cleaning systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Davies to include a reservoir as such is a well-known and understood manner of providing a fluid source and such an inclusion is conventional according to Davies (Davies [0069]).


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20170313287A1) and Jonas (US20130048036A1) as applied to claim 6 above, and further in view of Ward (GB2191389A).
Regarding claims 7-8, Modified Davies teaches the system of claim 6, but does not disclose the actuator being electric or a hydraulic ram. However the use of electric actuators or hydraulic rams in order to rotate cleaning elements on vehicles into a cleaning position is known in the art as evidenced by Ward.
Ward discloses a windscreen wiper mechanism that allows for pivotal movement of the wiper via the use of electric motor (abstract). Ward further discloses that other ways of providing such pivotal movement of a cleaning element is possible using a hydraulic ram (page 1 lines 94-101). Ward and Davies are analogous in the art of vehicle mounted cleaning devices.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Davies to include either an electric actuator or hydraulic ram as other obvious alternatives to the rotary drive. Such alternatives to a rotary drive is confirmed via the overall desired movement provided by the mechanisms and it is in the purview of one of ordinary skill in the art to utilize one known alternative for providing a desired motion in place of another.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20170313287A1), Jonas (US20130048036A1), Ward (GB2191389A) as applied to claim 8 above, and further in view of Jenkins (US20030066909A1).
Regarding claim 9, Modified Davies teaches the system of claim 8, but does not teach the specifics of the hydraulic ram. However, such configurations for hydraulically powered mechanisms to move nozzles into cleaning positions are known in the art, as evidenced by Jenkins.
Jenkins discloses a headlamp cleaning mechanism (abstract) wherein the mechanism utilize a hydraulic ram (see Figs.1-2) comprising: a ram body (see Fig.1 portion around ref 10 which includes the fitting to which Fig.2 refs 15 & 16 are connected) with an input fitting in fluid communication with the pump [0054] and an output end fitting in fluid communication with the projection element (see Figs.1-2); and a piston (Fig.1 ref 13) that separates the ram body into a first chamber with an input fitting (see Fig.1) and a second chamber (see Fig.1 portion where ref 10 is directed), said piston being able to move between a proximal position , in which the volume for the first chamber is minimal and in which the output end fitting is in fluid communication with the second chamber (Fig.1), and a distal portion, in which the volume of the first chamber is maximal and in which the output end fitting is in fluid communication with the first chamber such as to supply the projection element with cleaning liquid (Fig.2), the movement of the piston from the proximal position to the distal position being generated by the cleaning liquid pumped by the pump [0054]. Jenkins also discloses alternative embodiments using a rotary drive (Figs.6-13 & 16-17, also [0065 & 0072]). Thus, it is understood that the hydraulic ram actuator configuration is a possible alternative to the rotary drive configuration to 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Modified Davies to utilize a hydraulic ram with the configuration disclosed by Jenkins, as a known alternative to a rotary drive while maintaining compact size and efficient liquid usage (Jenkins [0019]). Further, since Ward discloses the use of hydraulic rams but does not disclose the specifics of the hydraulic ram configuration, it is in the purview of one of ordinary skill in the art to utilize a known hydraulic ram configuration for cleaning purposes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20170313287A1), Jonas (US20130048036A1), Ward (GB2191389A), and Jenkins (US20030066909A1) as applied to claim 9 above, and further in view of Couch (US20050155174A1).
Regarding claim 10, Modified Davies teaches the system of claim 9, wherein there exists a return spring (Jenkins Fig.1 ref 17) that allows for piston movement from a distal position to a proximate position when the pump is inactive (Jenkins [0056]). The references applied to not teach or suggest the placement of such a return spring within the second chamber. However, one of ordinary skill in the art would not find the placement of the spring in such a position to be critical to the function of drawing the piston back. This is showcased by Jenkins as the spring is in a different location and is capable of performing the claimed function. Therefore, one of ordinary skill in the art would reasonable expect the position of the spring is not of importance, so long as the piston is capable of being drawn back the pump is inactive. Thus, one of ordinary 
Couch discloses an assembly for removing debris from a transparent optical element, i.e. a windshield (abstract). Couch further discloses a piston and spring, wherein the spring is placed in a second chamber (Fig.25 ref 153) and allows for return of the piston to a proximate position when the pressurized fluid is stopped [0093]. Couch and Davies are analogous in the art or cleaning transparent optical elements on vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the spring location such that it is located within a second chamber of the hydraulic ram, as such location is a well-known place to provide a spring. Further, it is in the purview of one of ordinary skill in the art to utilize one known position for an element in place of another when the element provides the same function is either position in either location.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20170313287A1) as applied to claim 1 above, and further in view of Hsiao (US20160272164A1).
Regarding claim 11, Modified Davies teaches the system of claim 1, but does not explicitly disclose a processing unit. However, a processing unit is understood to merely be a controller. Accordingly controllers are well known in the art of vehicle camera cleaning, as evidenced by Hsiao.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Davies to include a controller in order to control the pump and nozzle (Hsiao [0025 & 0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trebouet (US20180086316A1) discloses a vehicle camera cleaner (abstract) with a movable wall with a nozzle to clean the camera (Figs.6-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711